 Case 2:18-cv-04003-SMB Document 44 Filed 01/06/19 Page 1 of 4



Jason Lee Van Dyke
108 Durango Drive
Crossroads, TX 76227
P - (469) 687-9526
F - (972) 421-1830
E - jasonleevandyke@gmail.com

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ARIZONA
                              PHOENIX DIVISION

JASON LEE VAN DYKE                                 §
     Plaintiff,                                    §
                                                   §
v.                                                 §      Case No. CV-18-4003-PHX
                                                   §
THOMAS CHRISTOPHER RETZLAFF                        §
    Defendant.                                     §

        PLAINTIFF’S NOTICE CONCERNING PENDING MOTIONS AND
             MOTION TO STRIKE SCANDALOUS PLEADINGS

        In obedience to this Court’s order dated January 3, 2019, Plaintiff tenders to this

Court a list of Plaintiff’s pending motions which require a ruling:

                                   I. PENDING MOTIONS

     1. Plaintiff’s Motion to Remand (ECF 11). Filed November 19, 2018. Plaintiff

        requests a ruling on this motion because Defendant wrongfully removed this case

        to federal court although this Court clearly lacks subject matter jurisdiction. This

        Court should remand this case to the Superior Court in and for Maricopa County,

        Arizona. This action would render all other pending motions, filed by Plaintiff or

        Defendant in this case, moot. Plaintiff would further remind the Court that

        Defendant has failed to file a sufficient notice of removal in this case as previously


                                                                                  Page 1 of 4
Case 2:18-cv-04003-SMB Document 44 Filed 01/06/19 Page 2 of 4



    ordered. See ECF 10.

 2. Plaintiff’s Motion to Dismiss Counterclaim (ECF 27). Filed December 4, 2018.

    Defendant has filed a baseless counterclaim against Plaintiff for intentional

    infliction of emotional distress, claiming an amount of $75,000.00 in damages, for

    the sole purpose of trying to create federal jurisdiction in this case where none

    exists. Plaintiff is entitled to judgment on the pleadings pursuant to Rule 12(b)(6)

    of the Federal Rules of Civil Procedure. However, a ruling on this motion will be

    unnecessary of this Court remands this case to state court.

 3. If this Court denies Plaintiff’s motion to remand, he will require a ruling on his

    Motion for Court-Ordered Dismissal (ECF 31) filed on December 10, 2018. The

    basis for this motion is simple: Defendant has harassed and stalked Plaintiff in an

    ongoing and continuous manner since March of 2017. Plaintiff has lost faith that

    this or any other Court is capable of rendering relief that will compel Defendant to

    leave him alone. Accordingly, it is a waste of Plaintiff’s time and of this Court’s

    time to continue litigating this case. Defendant is a convicted felon, a known

    pedophile, a sociopath, and a serial stalker with absolutely no regard for the rights

    of others. There is no relief – short of sending Defendant back to prison where he

    belongs – that will provide Plaintiff the relief he seeks.

 4. Plaintiff denies that Defendant’s motion to dismiss under the Texas Citizens

    Participation Act (ECF 13) should be considered by this Court for any reason other

    than to consider an award of sanctions in favor of Plaintiff and against Defendant

    for filing a clearly frivolous motion. In the other litigation between these parties,
                                                                               Page 2 of 4
Case 2:18-cv-04003-SMB Document 44 Filed 01/06/19 Page 3 of 4



    Judge Amos Mazzant III has already found that the Texas Citizens Participation

    Act is inapplicable in federal court regardless of whether the statute is procedural

    or substantive in nature. See attached Exhibit “A”. In fact, this very issue is

    presently being litigated by the parties before the 5th Circuit Court of Appeals in

    Case No. 18-40710. In any case, the motion should be denied because Plaintiff

    was clearly entitled to the relief he sought in this case: a court order prohibiting

    Defendant from further contact with Plaintiff, members of Plaintiff’s family, and

    Plaintiff’s clients. Defendant is under the delusion that the First Amendment gives

    him the right to harass Plaintiff to whatever extent he sees fit, and further, is under

    the delusion that he is entitled to attorney fees in a case such as this where he is not

    an attorney and is not represented by an attorney.

                               II. MOTION TO STRIKE

 5. Consistent with Defendant’s typical behavior, he has also filed several notices

    (ECF 40 and 41) for the sole purpose of harassing Plaintiff. Defendant has

    previously been ordered to refrain from filing such materials. See ECF 18 and 23.

    Defendant has abused, and is continuing to abuse, his electronic filing privileges in

    this case. Plaintiff asks that Defendants latest frivolous notices, which serve no

    legitimate purpose other than to harass Plaintiff, be stricken pursuant to Local Rule

    of Civil Procedure 7.2(m)(1). Plaintiff also prays that Defendant be sanctioned in

    such a manner as this Court deems just and appropriate and that his electronic

    filing privileges be immediately terminated.



                                                                                Page 3 of 4
 Case 2:18-cv-04003-SMB Document 44 Filed 01/06/19 Page 4 of 4



                                     III.        PRAYER

   6. As Plaintiff has previously argued, there is no relief that this or any other civil

      court can grant to him that will stop Defendant ongoing stalking behavior. This

      case has already been hijacked by Defendant as a means to continue harassing

      Plaintiff. This Court should grant Plaintiff’s motion to remand, because doing so

      would be the quickest way to bring this case to an end. In the alternative, this

      Court should dismiss this case entirely.

   7. Prior to dismissal, this Court should strike Defendant’s latest notices (ECF 40 and

      41) and sanction Defendant for repeatedly violating Local Rule 7.2(m)(1). If this

      Court does not dismiss this case, Defendant’s electronic filing privileges should be

      rescinded.

                                                 Respectfully submitted,

                                                 /s/ Jason Lee Van Dyke
                                                 Jason L. Van Dyke
                                                 108 Durango Drive
                                                 Crossroads, TX 76227
                                                 P – (469) 687-9526
                                                 F – (972) 421-1830
                                                 Email: jasonleevandyke@gmail.com

                             CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, by electronic filing on January 5, 2019.


                                                   /s/ Jason Lee Van Dyke
                                                   JASON L.VAN DYKE




                                                                                  Page 4 of 4
